Judgment unanimously affirmed, with costs. Memorandum: Appellant property owners appeal from a judgment declaring void an ordinance of the City of Utica which rezoned their 11-acre parcel of land from residential to Planned Development-Extraordinary (PD-E). Appellant intends to construct "a regional scale chain discount store” (K-Mart). The property is located in an essentially residential area. The proposed amendment was not approved by the county planning department and the city planning board failed to state the reasons for its approval as required by the ordinance. In an effort to comply with the statutory requirement that it state its reasons for adopting the amendment although the county planning board failed to approve the proposal (see General Municipal Law, § 239-m), the common council passed a resolution after this litigation was commenced stating primarily economic reasons general to the community as a whole for rezoning the property. It cited the value of the new construction, the number of new jobs, the increase in employment and the increase in the city’s tax base, matters which the council did not relate to sound planning principles. Since the amendment was not supported by any evidence that it accorded with the city’s existing or evolving plans for development of the area, the ordinance is void (see Udell v Haas, 21 NY2d 463, 469; Walus v Millington, 49 Misc 2d 104, affd 31 AD2d 777). We have not passed upon the several procedural issues raised by the briefs. (Appeal from judgment of Oneida Supreme Court—declaratory judgment.) Present—Moule, J. P., Simons, Dillon, Hancock, Jr., and Denman, JJ.